Citation Nr: 1646743	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  11-15 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial, compensable disability rating for service-connected arterial hypertension.

2.  Entitlement to a disability rating in excess of 30 percent for service-connected headaches.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus and, if so, whether the reopened claim may be granted.  

4.  Entitlement to service connection for a skin disability, including tinea pedis and unguium and seborrheic dermatitis, to include as due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness as a result of Persian Gulf War service.  

5.  Entitlement to service connection for an acquired psychiatric disability, claimed as memory loss and depression, to include as due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness as a result of Persian Gulf War service.

6.  Entitlement to service connection for a cervical spine disability, to include as due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness as a result of Persian Gulf War service.

7.  Entitlement to service connection for a gastrointestinal disability, claimed as a stomach condition, to include as due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness as a result of Persian Gulf War service.

8.  Entitlement to service connection for benign prostatic hypertrophy.

9.  Entitlement to service connection for disabilities affecting the right and left eye.  

10.  Entitlement to an effective date earlier than April 14, 2011, for the award of entitlement to special monthly pension (SMP) based on the need of aid and attendance.  

11.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

12.  Whether the Veteran is competent to handle disbursement of VA funds.  


REPRESENTATION

Appellant represented by:	Eric Gang, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1954 to September 1956, January 1985 to May 1985, and January 1991 to July 1991, with additional unverified periods of active duty and active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2010, March 2011, and September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

With respect to the issues on appeal, the Board notes that the Veteran filed separate claims seeking service connection for memory loss and depression.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  In light of Clemons, the Veteran's assertion that his memory loss and depression are due to his service, and the varying psychiatric diagnoses of record, including major depression, schizophrenia, and bipolar disorder, the Board has combined the Veteran's claims and recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disability, as reflected on the first page of this decision.

Similarly, in light of Clemons, the Board has recharacterized the Veteran's claims of service connection for seborrheic dermatitis and tinea pedis and unguium to more broadly encompass all possible skin disabilities.

Historically, the Veteran's claims for service connection for a nervous condition (including memory loss and insomnia) and a skin condition (including seborrheic dermatitis, tinea pedis, and tinea unguium) were previously denied by the San Juan RO in a September 1995 rating decision.  Review of the record reveals the Veteran submitted a timely notice of disagreement (NOD) later that some month.  However, instead of issuing a statement of the case (SOC), the RO in Nashville, Tennessee, issued a May 1996 rating decision that denied service connection for a nervous condition, seborrheic dermatitis, and tinea pedis and unguium, among other disabilities.  In November 1996, the Veteran submitted a timely NOD as to the issues addressed in the May 1996 rating decision but, instead of issuing an SOC, the RO in Muskogee, Oklahoma, issued an August 1997 rating decision that denied service connection for tinea pedis and unguium, a skin rash, and PTSD/a nervous condition/memory loss/insomnia/ and anxiety features, all due to an undiagnosed illness.  

The psychiatric (memory loss and depression) and skin (tinea pedis and unguium) disabilities currently on appeal arise from claims submitted to the AOJ in December 2009 and April 2011.  While those issues were previously remanded and would normally require the submission of new and material evidence to reopen the previously denied claims, the Board finds that, because the Veteran submitted a timely NOD following the issuance of the initial rating decision in September 1995, those claims remained open and will be considered in a de novo basis.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Notably, the claims folder in Virtual VA contains VA treatment records dated from September 2011 to November 2012.  

The issues of entitlement to service connection of metabolic syndrome and residuals of stroke have been raised by the record in evidence submitted in January 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

For reasons explained below, the issues of entitlement to service connection for diabetes mellitus, an acquired psychiatric disability, benign prostatic hypertrophy, and disabilities affecting the right and left eye, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  Throughout the appeal period, while the Veteran's arterial hypertension has required continuous medication, his diastolic blood pressure has not been predominantly 100 or more, and his systolic blood pressure has not been predominantly 160 or more.

3.  Prior to April 14, 2011, the Veteran is not shown to have had impaired visual acuity manifested by best corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to 5 degrees or less; nor does the evidence prior to that date reflect that he was unable to care for his daily personal needs or protect himself from the dangers and hazards incident to his daily environment without the regular assistance of another.  

4.  Entitlement to service connection for diabetes mellitus was denied in a September 2004 rating decision.  The Veteran did not did not initiate an appeal or submit any relevant service records or new and material evidence relevant to the diabetes mellitus claim during the one-year appeal period following the issuance of the decision.

5.  Evidence added to the record since the final September 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus.

6.  The Veteran's skin, gastrointestinal, and cervical spine disorders are attributable to a known diagnosis, and are not shown to be etiologically related to service, to include as manifestations of an undiagnosed illness attributable to the Veteran's service in the Southwest Asia Theater of operations; nor is arthritis of the cervical spine shown to have been manifest within one year of service.  

7.  In the September 2011 rating decision on appeal, the AOJ determined that the Veteran is competent to handle the disbursement of funds for VA purposes.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a rating of 50 percent for service-connected headaches are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2016).

2.  The criteria for a compensable rating for service-connected arterial hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, DC 7101 (2016).

3.  An effective date earlier than April 14, 2011, for the award of special monthly pension benefits based on the need for regular aid and attendance is not warranted.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107, 5110 (West 2015); 38 C.F.R. §§ 3.159, 3.351, 3.352, 3.400, 3.401 (2016).

4.  The September 2004 rating decision that denied service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (b) (West 2002) [West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [2016].

5.  The Veteran's current skin, gastrointestinal, and cervical spine disabilities were not incurred in or aggravated by active service, nor may those disabilities be presumed to have been incurred during service as chronic diseases or manifestations of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.317 (2016).

6.  As the September 2011 rating decision determined that the Veteran is competent to handle the disbursement of funds for VA purposes, there remains no case or controversy as to this issue over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 5121, 7104 (West 2015); 38 C.F.R. §§ 3.1000, 3.1010, 19.4, 19.5, 20.101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson, 12 Vet. App. at 126.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Headaches

In December 2009, the Veteran filed a claim seeking an increased rating for service-connected headaches.  In the March 2010 rating decision on appeal, the AOJ continued the 30 percent rating assigned to the Veteran's service-connected headaches.  The Veteran perfected an appeal as to this issue, asserting that his headaches warrant a higher, 50 percent rating.  

The Veteran's headaches are evaluated under 38 C.F.R. § 4.124a, DC 8100.  Under that code, a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Neither the rating criteria nor the U.S. Court of Appeals for Veterans Claims (Court) has defined the term "prostrating."  According to Merriam-Webster's Collegiate Dictionary, 999 (11th ed. 2007), "prostration" is defined as "complete mental or physical exhaustion."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

The term "productive of severe economic inadaptability" is not defined by VA regulations.  The Court, however, has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

The December 2009 VA neurologic examination report reflects that the Veteran reported having progressively worse headaches that were aggravated by sun exposure and were possibly present upon awakening.  The examiner noted that he had experienced headaches on a weekly basis in the past 12 months and that most attacks were prostrating and lasted for one to two days.  The examiner also noted that the Veteran's headaches required continuous medication, to which the Veteran had poor to no response.  While the examiner noted that the Veteran was not employed, he stated that the Veteran's prostrating headaches prevented him from performing usual daily activities such as chores, shopping, exercise, sports, recreation, and travelling.  There was, however, no effect on his ability to feed, bath, dress, toilet, or groom himself.  

The relevant VA outpatient treatment records, i.e., those dated since December 2008, note the Veteran's continued complaints and diagnosis of migraine headaches, which are treated with medication with adequate response.  See e.g., August 2012 VA treatment record.  

In support of his claim, the Veteran has asserted that he frequently experiences constant, prostrating headaches which make his life unbearable to the point that he is unable to work.  He has reported that his headaches last for days at a time and that, during those periods, he needs to stay in bed.  As a result, he has stated that his headaches have a debilitating, significant impact on his life and have created a precarious economic situation in his household.  See November 2010 Veteran statement.  

After reviewing the lay and medical evidence of record, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that his service-connected headaches more nearly approximate the level of disability contemplated by the 50 percent rating under DC 8100.  Indeed, the evidence shows that the Veteran experiences prostrating headaches every week, which last for up to two days and require that he stay in bed.  While the evidence does not specifically indicate that the Veteran's headaches have impacted or precluded his ability to work, the Board finds probative that the December 2009 VA examiner noted that, during a prostrating attach, the Veteran is unable to perform some basic activities of daily living.  Given this evidence, the Board is persuaded that the Veteran experiences very frequent, completely prostrating headaches that are capable of producing severe economic inadaptability.  

Therefore, a 50 percent rating is warranted for the Veteran's service-connected headaches for the entire appeal period.  

The evidence shows the Veteran's headaches have remained relatively stable throughout the appeal period.  Therefore, the Board finds there is no basis for staged rating of the headache disability, pursuant to Hart, supra.  In reaching the foregoing conclusion, all reasonable doubt has been resolved in favor of the Veteran.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hypertension

In the September 2011 rating decision on appeal, the AOJ granted service connection for hypertension and assigned an initial, noncompensable (zero percent) rating, effective April 14, 2011, the date of receipt of the Veteran's claim.  The Veteran perfected an appeal as to the initial rating assigned, asserting that his hypertension warrants a compensable rating. 

The Veteran's hypertension is evaluated under 38 C.F.R. § 4.104, DC 7101.  Under that code, a 10 percent rating requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  A 20 percent rating requires diastolic pressure predominately 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating requires diastolic pressure predominantly 120 or more, while a 60 percent rating requires diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104.

The rating schedule authorizes the assignment of a zero percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The evidentiary record contains a large amount of medical evidence, as reflected in various VA examination reports and outpatient treatment records, as well as private medical records.  However, the Veteran's blood pressure readings since April 2011 are summarized as follows. 

During the September 2011 VA aid and attendance examination, the Veteran's blood pressure was 172/78.  During the September 2011 VA Gulf War examination, his blood pressure was measured three times and the results were 140/80, 145/83, and 146/78.  The examiner noted the Veteran's blood pressure required continuous medication for control.  

Otherwise, VA treatment records reflect multiple blood pressure readings including, 136/72 (September 2011); 145/80 (November 2011); 151/85 and 117/67 (June 2012); 138/78 (August 2012); and 156/78 (November 2012).  In January 2012, the examiner noted that the Veteran's hypertension continued and was manifested by systolic pressures ranging from 120-135.  

The foregoing evidence reflects that, throughout the appeal period, the Veteran's diastolic pressure has not been predominately 100 or more and that his systolic pressure had not been predominately 160 or more.  In fact, the Veteran's diastolic pressure has not been shown at 100 or more at any point during the appeal period and, while his systolic pressure was 172 during the September 2011 VA aid and attendance examination, his systolic pressure is otherwise shown to range from 136 to no higher than 156.  The Board notes the evidence shows the Veteran's hypertension requires continuous medication for control; however, in order to warrant the minimum 10 percent rating under DC 7101, the Veteran must also have a history of diastolic pressure predominately 100 or more, which is not shown at any point during the appeal period.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Veteran is competent to report his symptoms and he is credible to the extent that he believes that the severity of his hypertension warrants a higher disability rating.  His competent and credible lay evidence is outweighed, however, by the competent and credible medical evidence that evaluates the true nature and severity of his hypertension disability based on clinical data obtained by objective examination.  In this regard, the Board notes that the VA examiners and other clinicians have the training and expertise necessary to administer the appropriate tests needed to determine the nature and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater weight is afforded the objective medial evidence in regard to the type and degree of impairment caused by his hypertension.  Nevertheless, to the extent the Veteran is capable of taking his own blood pressure, there is no objective evidence of record showing that his diastolic pressure has been predominantly 100 or more or that his systolic pressure has been predominantly 160 or more, to warrant a rating a compensable rating under DC 7101.  

Therefore, based on the foregoing reasons and bases, the Board finds the evidence of record preponderates against the award of a compensable disability rating for service-connected arterial hypertension under DC 7101 at any point during the appeal period.  

The Board has considered whether additional staged ratings are appropriate, under Hart, supra; however, as discussed above, the Board finds that the Veteran's blood pressure readings have not more nearly approximated diastolic or systolic pressure predominately elevated to 100 or 160 or more.  Therefore, assigning staged ratings for such disability is not warranted.

Therefore, the Board finds that the preponderance of the evidence is against the grant of a compensable disability rating for service-connected arterial hypertension.  As such, the benefit of the doubt doctrine is not applicable and the Veteran's claim for a higher rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Further Considerations

The Board has also contemplated whether the Veteran's service-connected headaches and arterial hypertension present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical."). 

The Board has compared carefully the level of severity and symptomatology of the Veteran's service-connected headaches and arterial hypertension disabilities with the established criteria found in the rating schedule.  The Board finds that the symptoms associated with the service-connected disabilities addressed in this decision are fully addressed by the rating criteria under which such disabilities are rated.  Indeed, the rating currently assigned for the Veteran's headaches contemplates the overall functional loss from the symptomatology attributable to his disability, to include his frequent, prostrating headaches.  The Board further notes that the evidence does not reflect that the Veteran's hypertension results in any quantifiable or observable symptoms or functional loss to warrant a compensable rating.  Notably, there are no additional symptoms of his service-connected disabilities that are not addressed by the rating schedule, including any additional symptoms resulting from the combined effects of his service-connected disabilities. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's overall disability level, symptomatology, and functional impairment associated with his service-connected disabilities.  As such, extra-schedular consideration is not indicated. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there are no additional impairments that have not been attributed to a specific service-connected disability and, as noted, the combined effects from all of the Veteran's service-connected disabilities do not impact his overall disability picture such that the ratings currently assigned are insufficient and require the assignment of an extra-schedular rating.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the Veteran's TDIU claim is inextricably intertwined with the remaining claims being remanded herein and, as a result, the TDIU claim must also be returned to the AOJ, as explained below.


Earlier Effective Date Claim - SMP

On April 14, 2011, Veteran submitted a written statement that raised the issue of entitlement to service connection for several disabilities.  In June 2011, VA contacted the Veteran to have him clarify the issues he was claiming and he indicated that he wished to establish entitlement to special monthly pension (SMP) based on the need of aid and attendance or being housebound.  In the September 2011 rating decision on appeal, the AOJ awarded entitlement to SMP based on the need of aid and attendance of another person, effective April 14, 2011, the date of receipt of his initial claim.  In October 2011, the Veteran submitted an NOD as to the September 2011 rating decision, which the AOJ accepted to include a claim for an earlier effective date for the award of SMP.  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  An award of disability pension may not be effective prior to the date entitlement arose.  38 C.F.R. § 3.400 (b).  

Revie of the September 2011 rating decision shows that the AOJ awarded entitlement to SMP based on the Veteran's need of assistance in performing routine activities due to his dementia, blindness, and other disabilities.  The AOJ specifically referred to the August 2011 VA mental disorders examination report wherein the examiner stated the Veteran had a total social and occupational impairment due to his cognitive decline and physical impairment, which prevented him from providing for his basic needs of clothing, food, and shelter or perform his activities of daily living without assistance.  The AOJ also noted the Veteran's level of visual impairment as shown in the record.  

The evidence does not show, nor does the Veteran allege, that there is any issue as to the date of receipt of his claim for SMP based on aid and attendance, which was received on April 14, 2011.  Therefore, the controlling issue in this case is the date entitlement arose.  

Entitlement to aid and attendance benefits is based on a showing that the claimant is (1) blind or nearly blind as defined in § 3.351(c)(1); (2) a patient in a nursing home because of mental or physical incapacity; or (3) is significantly disabled so as to need or require the regular aid and attendance of another.  38 U.S.C.A. § 1502 (b); 38 C.F.R. § 3.351 (c).

A person will be considered blind or so nearly blind as to need regular aid and attendance if she has corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  See 38 C.F.R. § 3.351 (c)(1) (2016).

The factors considered in determining the need for aid and attendance include, in pertinent part, the inability to perform such tasks as to dress and undress oneself, to maintain ordinary cleanliness, to feed oneself, to attend to the wants of nature, or to have physical or mental incapacity which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  Not all of the above disabling conditions need be found to exist in order to grant aid and attendance benefits.  Id.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.  

After review of the record, the Board finds an effective date earlier than April 14, 2011, for the award of SMP based on aid and attendance is not warranted.  

As noted above, the AOJ awarded SMP primarily as a result of the Veteran's need for aid and assistance due to his cognitive disorder (dementia) and blindness.  

While evidence dated as early as October 2005 refers to the Veteran as partially blind (October 2005 VA neurologic examination), the preponderance of the evidence does not reflect that the Veteran's visual impairment met the criteria as set forth in 38 C.F.R. § 3.351 (c)(1) prior to April 2011.  Specifically, he was not blind or so nearly blind as to have a best corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to 5 degrees or less during the October 2010 VA eye examination or VA treatment records dated prior to April 2011.  See e.g., VA treatment records dated January 1995, August and October 2004, and February 2011.  

Nor does the evidence establish that the Veteran was significantly disabled as a result of a mental (or physical) disability to require the aid and assistance of another person prior to April 2011.  Indeed, during VA examinations conducted in February 1995, the Veteran's musculoskeletal system was within normal limits and no specific mental disorder was found.  See also February and March 1997 VA examination reports.  The October 2005 VA neurologic examiner subsequently noted the Veteran experienced recurrent headaches and was partially blind and the examiner stated that the Veteran's blindness had significant effects on his usual occupation; however, the evidence shows that the Veteran maintained employment and was able to independently perform some activities of daily living during that time.  

Likewise, while the December 2009 VA neurologic examination report reflects that the Veteran's frequent prostrating headaches prevented his ability to perform some activities of daily living, the evidence does not show that his headaches rendered him so helpless as to need regular aid and attendance.  In this regard, the December 2009 VA examiner noted the Veteran's headaches did not impact his ability to feed, bathe, dress, toilet, or groom himself, and the physician who performed the February 2010 VA mental disorders examination stated that the Veteran's psychiatric symptoms were not severe enough to interfere with occupational or social functioning.  

In sum, the evidence dated prior to April 14, 2011 does not establish entitlement to SMP based on the need of aid and attendance due to any psychiatric, visual, or physical disability experienced by the Veteran during that time.  As noted, the preponderance of the evidence dated prior to April 2011 does not show that he was blind or nearly blind, as defined by 3.351(c)(1), or that he was unable to care for his daily personal needs or protect himself from the dangers and hazards incident to his daily environment without the regular assistance of another.  Therefore, there is no basis for assigning an effective date prior to April 14, 2011, for the award of SMP based on the need of aid and attendance of another person, and the Veteran's claim must be denied.  

As noted, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Petition to Reopen - Diabetes Mellitus

The Veteran is seeking to establish service connection for diabetes mellitus.  

In a September 2004 rating decision, the RO, in pertinent part, denied service connection for diabetes mellitus on the basis that the evidence did not show the disability occurred in or was caused by service.  In making this determination, the RO noted that the service treatment records (STRs) did not show any treatment for diabetes and the post-service evidence did not show evidence of a diagnosis of diabetes mellitus within one year of separation from service.  

The record reflects that the September 2004 rating decision and notice of appellate rights were mailed to the Veteran's address of record and was not returned as undeliverable.  However, the Veteran did not subsequently submit any further communication, including a notice of disagreement, as to the denial of service connection for diabetes mellitus within one year of the issuance of the September 2004 rating decision, and no other exception to finality is applicable.  Indeed, no new and material evidence was received within one year of the September 2004 rating decision and no relevant service department records have been received since the issuance of that decision.  See 38 C.F.R. § 3.156 (b), (c).  Accordingly, the September 2004 rating decision became final.  38 U.S.C.A. § 7105 (c) (West 2002) [West 2015]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [2016].

In December 2009, the Veteran filed a claim seeking service connection for diabetes mellitus, which is the claim from which this appeal arises.  The Veteran's claim was denied in the March 2010 rating decision on appeal.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence received since the last final September 2004 rating decision includes a January 2016 statement from Dr. Guthrie, which purports to establish that the Veteran's diabetes mellitus is a result of his service-connected hypertension.  Specifically, Dr. Guthrie opined that it is as likely as not that the Veteran's hypertension was an early indicator of existent metabolic syndrome which as likely as not led to the development of diabetes mellitus.  

Without addressing the probative value of the January 2016 statement from Dr. Guthrie at this juncture, the Board finds that the statement is new, in that it was not of record at the time of the September 2004 rating decision, and is material, as it raises a new theory of entitlement to service connection that was not previously considered.  Indeed, because the claim of service connection for diabetes mellitus was previously denied based on the lack of evidence showing it was caused by service (to include a service-connected disability) and the newly received evidence indicates that the Veteran's diabetes mellitus may be secondary to his service-connected hypertension, the newly received evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's full duty to assist).

Under these circumstances, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for diabetes mellitus is reopened.  The merits of the reopened claim will be addressed in the Remand portion of this decision.  

Service Connection Claims

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1131 (West 2015); 38 C.F.R. § 3.303 (a) (2016).

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's skin and stomach disabilities are not explicitly recognized as chronic diseases under 38 C.F.R. § 3.309 (a) and, as discussed below, to the extent that the Veteran's degenerative cervical spine disability is considered arthritis, there is no indication or allegation that such was diagnosed within one year of service.  Thus, Walker and the theory of continuity of symptomatology as an alternative route to establish service connection is not applicable to this service connection claims decided herein. 

As noted, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has also alleged entitlement to service connection on the basis that his claimed disabilities represent an undiagnosed illness that is related to his service in the Southwest Asia Theater of operations (Operation Desert Storm/Desert Shield).  

Service connection may be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. §3.317 (a)(1).  Unlike service connection on a direct basis as discussed above, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary, where the criteria are met.  See 38 C.F.R. § 3.317 (c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317 (a)(2)(i).

A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 C.F.R. § 3.317 (a)(2).

A "chronic" disability is one that has existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period.  The six-month period of chronicity will be measure from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  See 38 C.F.R. § 3.317 (a)(4). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317 (b). 

In this case, the Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, shows that, during his period of active military duty from January to July 1991, he served in support of Operation Desert Shield/Storm from February to June 1991, for which he received the Southwest Asia Service Medal.  Given this evidence, the Board finds the Veteran served in Southwest Asia and, thus, he is a "Persian Gulf veteran" by regulation.  See 38 C.F.R. § 3.317.

The Veteran is seeking service connection for a skin disability, gastrointestinal disability, and cervical spine disability.  He has asserted that all of his disabilities were incurred as a result of his Gulf War service.  See June 2011 Report of General Information.  

Review of the record reveals that the Veteran has consistently reported having a rash and dark lesions all over his body, as well as problems with lesions and fungi on his feet, since returning from service in the Persian Gulf.  See February 1995 VA general medical examination; April 1995 VA skin examination; September 2011 VA Gulf War examination.  During those examinations, the Veteran's skin conditions were variously diagnosed as tinea versicolor, tinea pedis, tinea unguium, and seborrheic dermatitis and keratosis.  VA treatment records dated from 1994 to 2012 also reflect that the Veteran has been variously diagnosed with tinea versicolor, athlete's foot, seborrheic dermatitis and keratosis, as well as dermatophytosis.  

During the September 2011 VA Gulf War examination, the Veteran reported having a history of intestinal conditions which he reported had its onset in 2005 and was manifested by chronic constipation.  He reported that his condition had been diagnosed as colon diverticulosis.  In this regard, VA treatment records show the Veteran has a history of perforated diverticulum with associated fistula connecting the colon and bladder, for which he underwent surgical treatment in 2002 and 2003.  See also January 2003 statement from Dr. Lugo.  An abdominal scan in August 2012 confirmed the continued presence of colonic diverticulosis without diverticulitis.  

During the February 1997 VA joints examination, the Veteran reported having pain inside his left arm that radiates to the left side of his neck that had persisted since 1991.  He was diagnosed with cervical and lumbar paravertebral myositis at that time and subsequent VA and private treatment records show that his cervical spine condition has continued.  Indeed, VA and private treatment records show the Veteran has continued to manifest cervical spine pain and limitation of motion which has been variously diagnosed as spondylosis and chronic cervico-dorsal myositis with muscle spasm.  See e.g., VA treatment records dated July 2004 and May 2006; see also May 2006 private treatment record; April 2007 statement from Dr. Chaar.  Cervical spine MRIs conducted in March 2007 and June 2010 reveal degenerative arthritic changes and degenerative disc disease with disc herniation.  

As the Veteran's skin, gastrointestinal, and cervical spine conditions are not undiagnosed illnesses or medically unexplained chronic multisystem illnesses, but instead have been attributed to specific diagnoses/disabilities, they are not qualifying chronic disabilities for purposes of service connection based on Persian Gulf veteran status, and cannot be found service-connected on that basis.  

Similarly, while the Veteran's cervical spine disability has been diagnosed as spondylosis, which is degenerative spinal changes due to osteoarthritis, the evidence does not show that he was diagnosed with arthritis during his first post-service year.  See Dorland's Illustrated Medical Dictionary 1780 (31st ed. 2007).  Instead, the first time the Veteran is shown to have cervical spondylosis is in July 2004, which is more than 10 years after he was discharged from active service.  See July 2004 VA treatment record.  Therefore, presumptive service connection for cervical spine arthritis as a chronic disability is not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Finally, the Board has considered whether service connection can be granted for the Veteran's claimed disabilities on a direct basis.  However, the STRs do not contain any complaints, treatment, or diagnoses related to a skin, gastrointestinal, or cervical spine disability.  In fact, while the Veteran has reported having skin problems since returning from the Persian Gulf, a May 1991 Southwest Asia Demobilization/Redeployment examination reflects that the Veteran denied having any skin infection, rash, or sores.  Likewise, during medical examinations conducted in May 1991 and September 1994, the Veteran denied having any skin diseases, stomach trouble, frequent indigestion, or back pain and clinical examination of his neck, skin, abdomen and viscera was normal.  See May 1991 and September 1994 reports of medical history and examination.  

The Board acknowledges that the Veteran complained of skin problems and neck pain shortly after service in 1995 and 1997, respectively, and that he attributed his skin and neck problems to service at that time.  See February 1995 VA general medical examination; April 1995 VA skin examination; February 1997 VA joints examination.  However, the lack of evidence showing skin and neck problems at examinations conducted in May 1991 and September 1994 weighs against a finding that a chronic skin or neck disability was incurred during service and had persisted thereafter.  

As for the Veteran's gastrointestinal disability, the Board notes that the first time he is shown to complain of or receive treatment for this condition is in approximately 2002, more than 10 years after he was separated from service.  In this regard, the Board finds probative that the Veteran has never asserted that his stomach/gastrointestinal disability actually began in or in close proximity to his active military service.  

In evaluating these claims, the Board finds probative that there is no medical evidence or opinion of record that suggests the Veteran's skin, gastrointestinal, or cervical spine disabilities are related to his military service.  While VA has not obtained a medical opinion that addresses direct service connection with respect to these disabilities, the Board finds that a VA examination/opinion is not needed.  As noted, while there is evidence of current skin, gastrointestinal, or cervical spine disabilities, there is no evidence of any skin, gastrointestinal, or cervical spine injury or disability in service to which the current disabilities may be related.  Moreover, there is no competent lay or medical evidence of record establishing, or even indicating, an etiologic relationship between the Veteran's current disabilities and his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds that a VA examination/opinion is not necessary to decide the claims of service connection for the Veteran's skin, gastrointestinal, or cervical spine disabilities.

The Board has considered the Veteran's lay assertions of a nexus between his period of military service and current skin, gastrointestinal, or cervical spine disabilities.  However, it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the relationship between his claimed disabilities and service.  While lay persons are competent to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the etiology of his skin, stomach/gastrointestinal, or cervical spine disabilities are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the Veteran's statements regarding a nexus between his current skin, stomach/gastrointestinal, or cervical spine disabilities and military service are outweighed by the other evidence of record, and, as such, are not considered competent or probative evidence favorable to his claims.

Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against the grant of service connection for the claimed skin, gastrointestinal, or cervical spine disabilities on a direct basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims and, as such, that doctrine is not applicable in the instant appeal and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


Competency

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 20150); 38 C.F.R. § 20.101 (d) (2016).

In the September 2011 rating decision on appeal, the AOJ determined that the Veteran is competent to handle the disbursement of funds for VA purposes.  While the Veteran submitted a timely notice of disagreement as to the determinations made in the September 2011 rating decision, the competency issue was decided in the Veteran's favor.  Nevertheless, the AOJ subsequently certified the issue of competency to the Board.  See October 2015 VA Form 8.  

However, because the Veteran is deemed competent for VA purposes, there remains no legal or factual controversy for the Board to adjudicate, and the appeal as to whether the Veteran is competent to handle the disbursement of funds must be dismissed.  


ORDER

Entitlement to a 50 percent rating for service-connected headaches is granted.

Entitlement to a compensable rating for service-connected arterial hypertension is denied.  

Entitlement to an effective date earlier than April 14, 2011, for the award of special monthly pension based on the need for aid and attendance is denied.  

As new and material evidence to reopen the claim of entitlement to service connection for diabetes mellitus has been received, to his limited extent, the appeal as to this matter is granted.  

Entitlement to service connection for a skin, gastrointestinal, and cervical spine disability, to include as due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness as a result of Persian Gulf War service, is denied.  

The appeal as to whether the Veteran is competent to handle the disbursement of funds is dismissed.  


REMAND

As noted in the Introduction, the Veteran has additional periods of active duty and active duty for training (ACDUTRA) that have not been verified by the service department.  In this regard, the evidentiary record contains service treatment records (STRs) which reflect that the Veteran received treatment for eye problems in March 1988 and April 1990 and that his service on those dates was designated as active duty and ACDUTRA, respectively.  The Veteran's DD Form 214 for his period of active military duty from January to July 1991 also reflects that the service reported on the form did not account for any prior annual and/or weekend training he may have accomplished.  

While the record contains two other DD Form 214s documenting the Veteran's active duty service from October 1954 to September 1956 and January 1985 to May 1985, the record does not otherwise indicate all of the dates on which the Veteran served on active duty, ACDUTRA, or inactive duty for training (INACDUTRA), which is relevant in determining his entitlement to compensation for the claimed bilateral eye and benign prostatic hypertrophy disabilities.  

In this regard, the STRs show the Veteran was noted to have BPH on a July 1985 report of medical examination, as well as an enlarged prostate in March 1988.  The nature of the Veteran's service on those dates is needed in order for the Board to conduct a proper inquiry as to the etiologic relationship between the Veteran's current diagnosis of prostatitis and his military service - namely, whether the prostate disability existed prior to an active period of service and was aggravated therein, was incurred as a result of an injury during INACDUTRA, or was incurred in or otherwise related to a period of active duty.  

The same rationale applies to the eye conditions noted in the March 1988 and April 1990 STRs mentioned above.  Therefore, a remand is needed in order for the AOJ to verify the Veteran's precise dates of any active duty, ACDUTRA, and/or INACDUTRA.  

In addition to the foregoing, additional development is needed with respect to the claimed bilateral eye, diabetes mellitus, and acquired psychiatric disability claims on appeal.  

With respect to the claimed bilateral eye disabilities, review of the record reveals that VA examiners have attributed the Veteran's right and left eye vision impairment to right optic nerve atrophy secondary to a cardiovascular accident and refractive error, for which service connection has not been established.  See VA eye examinations dated January 2010 and September 2011.  

However, the evidence of record shows the Veteran's bilateral eye conditions have also been diagnosed as hypertensive retinopathy, which suggests an etiologic relationship between his bilateral eye conditions and service-connected hypertension.  See Id.  The physician who conducted the October 2005 VA neurologic examination also suggested that the Veteran's vision problems may be due to his headaches.  

Unfortunately, the evidence of record does not sufficiently address whether any aspect of the Veteran's current bilateral eye disabilities may be caused or aggravated by his service-connected hypertension and/or headache disabilities.  Therefore, an additional medical opinion is needed that addresses the theory of secondary service connection.

With respect to the Veteran's diabetes mellitus, the Board again notes that the Veteran has submitted a January 2016 statement from Dr. Guthrie, which purports to establish that the Veteran's diabetes mellitus is a result of his service-connected hypertension.  Specifically, Dr. Guthrie opined that it is as likely as not that the Veteran's hypertension was an early indicator of existent metabolic syndrome which as likely as not led to the development of diabetes mellitus.  In making this determination, Dr. Guthrie noted that the Veteran has nearly all of the hallmarks of metabolic syndrome, including hypertension, hyperlipidemia, and diabetes mellitus and stated that, in retrospect, the Veteran's hypertension and hyperlipidemia should be seen as early symptoms of ongoing metabolic syndrome with subsequent diabetes mellitus as a later symptom.  

While Dr. Guthrie's opinion is considered competent medical evidence, the Board is not yet persuaded to grant service connection for diabetes mellitus based on an opinion that was based solely on review of unidentified portions of the claims file and is not, at least somewhat, corroborated by the other medical evidence of record.  In this regard, the Board notes that the Veteran has been examined over the course of several years by various physicians, none of whom have suggested or even questioned the presence of metabolic syndrome.  The Board also notes that there remains a question regarding whether there is sufficient evidence to support a finding of metabolic syndrome, even with hypertension shown in service, given that hyperlipidemia is not shown until approximately 2009 or 2010 and diabetes mellitus was not diagnosed until 2001.  In this regard, it appears Dr. Guthrie is suggesting that the Veteran manifested metabolic syndrome in service, as evidenced by the showing of hypertension therein, which then progressed to include hyperlipidemia and diabetes mellitus.  

Regardless, the Board finds Dr. Guthrie's January 2016 statement triggers the need for an addendum opinion that specifically addresses whether the Veteran's diabetes mellitus is caused or aggravated by his service-connected hypertension.

With respect to the claimed psychiatric disability, Dr. Guthrie also suggested that the Veteran's headaches could be considered a significant inducement for depression.  While the physician who conducted the February 2010 VA mental disorders examination opined that the Veteran's memory loss and depression were not caused by or a result of his headaches, the Board notes he did not provide a rationale in support of that opinion or address the aggravation element of secondary service connection.  The Board also notes that the February 2010 VA examiner only diagnosed alcohol abuse and that no subsequent opinion has been obtained regarding whether the Veteran's current psychiatric disorder, which has been variously diagnosed as major depression, schizophrenia, bipolar disorder, and dementia, are secondary (caused or aggravated by) his service-connected headaches.  Therefore, an additional medical opinion is needed that addresses the theory of secondary service connection.

Finally, with respect to TDIU, the pending claims for service connection may impact the outcome of such claim.  Thus, the Board finds that the claim of entitlement to a TDIU is inextricably intertwined with the claims which are being remanded by the Board.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, adjudication of the TDIU claim must be deferred until the issues being remanded herein have been properly addressed.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the National Personnel Records Center (NPRC), and/or any other indicated agency, and request verification of the complete dates and types of the Veteran's military service, specifically noting whether such duty was active duty, active duty for training (ACDUTRA), or inactive duty training (INACDUTRA).  All periods of ACDUTRA or INACDUTRA should be separately noted.

2. Thereafter, obtain an addendum medical opinion regarding the etiology of the Veteran's current bilateral eye disabilities.  

NOTE: The AOJ must provide the VA examiner with the Veteran's precise dates of any active duty, active duty for training (ACDUTRA), and/or inactive duty for training (INACDUTRA).

With respect to the right and left eye disabilities, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) was incurred in or is otherwise related to the Veteran's military service; (b) was caused; or (c) is or has been aggravated (worsened beyond natural progression) by service-connected hypertension or headaches.  

The examiner is asked to specifically address the service treatment records which show treatment for conjunctivitis in March 1988 and foreign body in the right eye in May 1990, as well as the Veteran's report of eye trouble in September 1994.  

The examiner should also address the diagnosis of hypertensive retinopathy rendered at the January 2010 and September 2011 VA eye examinations, as well the October 2005 VA neurologic examination report which suggests that the Veteran's vision problems may be due to his headaches.  

A complete rationale should be provided for all opinions rendered.

3. Obtain an addendum medical opinion regarding the etiology of the Veteran's diabetes mellitus.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diabetes mellitus (a) was caused or (b) is or has been aggravated (worsened beyond natural progression) by service-connected hypertension.

The examiner should specifically address the January 2016 statement from Dr. Guthrie and discuss whether there is sufficient evidence to support a diagnosis of metabolic syndrome, specifically a finding of such during service, given the development of hyperlipidemia no earlier than 2009 and diabetes mellitus in 2001.  

A complete rationale should be provided for all opinions rendered.

4. Obtain an addendum medical opinion regarding the etiology of the Veteran's acquired psychiatric disability, which has been variously diagnosed as major depression, schizophrenia, bipolar disorder, and dementia.  See August 2011 VA mental disorders examination; see also September 2011 VA treatment record.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diabetes mellitus (a) was caused or (b) is or has been aggravated (worsened beyond natural progression) by service-connected headaches.

The examiner should specifically address the January 2016 statement from Dr. Guthrie, which suggests that the Veteran's headaches could be considered a significant inducement for depression.  

A rationale should be provided for all opinions rendered.

5. Readjudicate the claims remaining on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


